AO 245C (Rev. ) Amended Judgment in a Criminal Case                                                                 (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                         __________  District
                                                                 District     of __________
                                                                          of Nevada
                UNITED STATES OF AMERICA                                       )    AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                                                                               )    Case Number: 2:13-cr-00377-GMN-CWH-1
               MICHAEL STANLEY KAPLAN, MD                                      )
                                                                                    USM Number: 49455-048
                                          5/7/2015
                                                                               )
Date of Original Judgment:                                                          Dennis Riordan, Retained
                                          (Or Date of Last Amended Judgment)
                                                                               )    Defendant’s Attorney
                                                                               )
Reason for Amendment:
                                                                               )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                               )    G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                               )
                                                                                    G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                           Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                               )
G Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))          )    G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
✔ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
G                                                                                       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                               )
                                                                               )    G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                               )        G 18 U.S.C. § 3559(c)(7)
                                                                                    G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       1 of the Indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                                 Nature of Offense                                     Offense Ended                   Count
*21 USC §§ 331(k), 333(a)(2), and 351(a)(2)(A)                   Conspiracy to Commit Adulteration                    May, 2011                        1




       The defendant is sentenced as provided in pages 2 through        6      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 ✔ The defendant has been found not guilty on count(s)     2 of the Indictment
G
G Count(s)                                                    G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 5/5/2015
                                                                                Date of Imposition of Judgment


                                                                                    Signature of Judge
                                                                                     Gloria M. Navarro, Chief Judge U.S. District Court
                                                                                    Name and Title of Judge
                                                                                     June 17, 2019
                                                                                    Date
                                                                                     5/5/2015
                                                                                    Nunc Pro Tunc Date
   AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                         Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment — Page         2     of          6
   DEFENDANT: MICHAEL STANLEY KAPLAN, MD
   CASE NUMBER: 2:13-cr-00377-GMN-CWH-1

                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
   total term of :
  48 MONTHS




   ✔
   G       The court makes the following recommendations to the Bureau of Prisons:
  Defendant be designated to serve his term of incarceration at a facility located as close to Las Vegas, Nevada as possible.




   G       The defendant is remanded to the custody of the United States Marshal.

    ✔
*** G      The defendant shall surrender to the United States Marshal for this district:
           ✔
           G     at     12:00                          G      a.m.     ✔ p.m.
                                                                       G               on     8/3/2015                         .

           G     as notified by the United States Marshal.

   G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           G     before 2 p.m. on                                              .

           G     as notified by the United States Marshal.

           G     as notified by the Probation or Pretrial Services Office.

  ***Defendant's self-surrender date is STAYED pending appeal.
                                                                        RETURN
   I have executed this judgment as follows:




           Defendant delivered on                                                             to

   at                                                         with a certified copy of this judgment.




                                                                                                         UNITED STATES MARSHAL


                                                                               By
                                                                                                    DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. /1) Amended Judgment in a Criminal CasH
         Sheet 3 - Supervised Release                                                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                        Judgment - Page     3   of   6

DEFENDANT:                   MICHAEL STANLEY KAPLAN, MD
CASE NUMBER:                    2:13-cr-00377-GMN-CWH
                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of :
1 YEAR

        The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The
The Defendant
     defendantshall
                  shallnot
                        notunlawfully
                             unlawfullypossess  a controlled
                                          possess            substance.
                                                    a controlled        The defendant
                                                                   substance.          shall refrain
                                                                               The defendant         from
                                                                                                 shall     any unlawful
                                                                                                        refrain from any useunlawful
                                                                                                                              of a controlled
                                                                                                                                        use ofsubstance. The
                                                                                                                                               a controlled
defendant
substance.shall
              Thesubmit  to one shall
                   defendant    drug test within
                                      submit   to 15
                                                   onedays
                                                       drugof test
                                                              placement
                                                                   withinon
                                                                          15probation and at least
                                                                             days of release   fromtwoimprisonment
                                                                                                        periodic drug tests
                                                                                                                      and atthereafter,
                                                                                                                               least twoas periodic
                                                                                                                                           determined by the
                                                                                                                                                    drug tests
thereafter,
court, not toas determined
              exceed 104 testsbyannually.
                                  the court.
                                           Revocation is mandatory for refusal to comply.

G The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)

✔ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
G                                                                                                                                     (Check, if applicable.)

✔ The defendant shall cooperate in the collection of DNA as directed by the probation officer.
G                                                                                                                  (Check, if applicable.)


G The  defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
  as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
       works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

G The defendant shall participate in an approved program for domestic violence.                   (Check, if applicable.)

        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
  1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)    the defendant shall support his or her dependents and meet other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
        felony, unless granted permission to do so by the probation officer;
 10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
 11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and

 13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant’s compliance with such notification requirement.
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page        4      of         6
DEFENDANT: MICHAEL STANLEY KAPLAN, MD
CASE NUMBER: 2:13-cr-00377-GMN-CWH-1

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. Debt Obligations - You shall be prohibited from incurring new credit charges, opening additional lines of credit, or
  negotiating or consummating any financial contracts without the approval of the probation officer.

  2. Community Service - You shall complete 300 hours of community service (100 hours per year of supervised release), to
  include previously performed community service from the date of arraignment, as approved and directed by the probation
  officer.

  3. Warrantless Search - You shall submit to the search of your person, property, residence or automobile under your
  control by the probation officer or any other authorized person under the immediate and personal supervision of the
  probation officer, without a search warrant to ensure compliance with all conditions of release.

  4. Possession of Weapons - You shall not possess, have under your control, or have access to any firearm, explosive
  device, or other dangerous weapons, as defined by federal, state, or local law.

  5. Report to Probation Officer After Release from Custody - You shall report, in person, to the probation office in the
  district to which you are released within 72 hours of discharge from custody.




  ACKNOWLEDGEMENT


  Upon finding of a violation of probation or supervised release, I understand that the court may (1) revoke
  supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



  These conditions have been read to me. I fully understand the conditions and have been provided a copy of
  them.



  (Signed)               _________________________                                    ______________________
                        Defendant                                                     Date



                         ___________________________                                  _______________________
                         U.S. Probation/Designated Witness                            Date
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         5        of          6
DEFENDANT: MICHAEL STANLEY KAPLAN, MD
CASE NUMBER: 2:13-cr-00377-GMN-CWH-1
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                     JVTA Assessment*       Fine                              Restitution
TOTALS             $ 100.00                     $                      $                                 $


G The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                     Restitution Ordered                     Priority or Percentage




TOTALS                               $                       0.00          $                      0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine     G restitution.
      G the interest requirement for the         G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. /1) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      6      of         6
DEFENDANT: MICHAEL STANLEY KAPLAN, MD
CASE NUMBER: 2:13-cr-00377-GMN-CWH-1

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   100.00             due immediately, balance due

           G not later than                                      , or
           G in accordance with G C,              G D,     G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with                G C,       G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
